Citation Nr: 1438638	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), Pension Management Center, in St. Paul, Minnesota.  

In May 2012, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of bypass heart surgery, to include a left ankle disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The appellant did not serve on active duty during a period of war.
 

CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected disability pension because it a question of law as to whether the appellant's service qualifies as wartime service for VA nonservice-connected pension benefits. See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim.  

Legal Criteria

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has requisite active wartime service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.

A veteran meets the service requirements if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3(a)(3) . 

Analysis

The Veteran in this case has not established basic threshold eligibility for nonservice-connected disability pension.  Eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war. 38 U.S.C.A. § 1521 ; 38 C.F.R. §§ 3.2 , 3.314 (2013).  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  The Veteran's DD Form 214 reflects that he served on active duty from February 1978 to February 1981.  The Vietnam War era ended in May 1975, and the next war, the Persian Gulf War, did not begin until August 1990.  The United States was not at war during the Veteran's period of service.  

The record does not show, nor does the Veteran contend, that he served on active duty on any dates other than those listed on his DD Form 214.  Thus, the Veteran does not have the requisite "wartime" service, and the claim for nonservice-connected disability pension must be denied due to the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the Veteran's statements that he has pain in his left ankle, minor pain in his chest, and that he has fatigue at times.  The Board also acknowledges his statements that he is in need of financial assistance.  Nonetheless, the Board cannot grant the Veteran's claim based on his alleged medical and/or financial condition because he does not have the requisite wartime service.  


ORDER

Entitlement to nonservice-connected disability pension is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


